             Case 3:21-cr-00089-DMS Document 35 Filed 05/21/21 PageID.70
                                                                 . - - -Page
                                                                         --· 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                      UNITED STATES DISTRICT CO                                                MAY 2 1 2021
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                  J.      CLERK, U.S. DISTRICT COURT
                                                                                                       SOUTHERN DISTRIC~LIFORNIA           I
              UNITED STATES OF AMERICA                              JUDGMENT IN A CIMINAL CASE                                    DEPUTY
                                 V.                                 (For Offenses Committed On or After November 1, 1987)

                 FELIPE LOPEZ-MENDOZA                                  Case Number:         21CR0089-DMS

                                                                    Andrew Nietor CJA
                                                                    Defendant's Attorney
USM Number                       96517298

• -
THE DEFENDANT:
lZl pleaded guilty to count(s)         1 of the Information

 D  was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                       Nature of Offense                                                                Number(s)
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                            1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)
 D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                          dismissed on the motion of the United States.

       Assessment: $100.00
 lZl

 D     NTA Assessment*:$
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZl No fine                  •Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                     Mav 2) 202)
                                                                     Date oflmposition ofSentenc~


                                                                                   I ~)Do•
                                                                     HON. Dana M. Sabraw
                                                                     CHIEF UNITED STATES DISTRICT JUDGE
 ,,,        Case 3:21-cr-00089-DMS Document 35 Filed 05/21/21 PageID.71 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                FELIPE LOPEZ-MENDOZA                                                     Judgment - Page 2 of 2
CASE NUMBER:              21 CR0089-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 EIGHTEEN (18) MONTHS.




  •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  IZl   The court makes the following recommendations to the Bureau of Prisons:
        Defendant be designated to a facility in Southern California for family visitation purposes.




  •     The defendant is remanded to the custody of the United States Marshal.

  •     The defendant must surrender to the United States Marshal for this district:
        •    at _ _ _ _ _ _ _ _ A.M.                           on
        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:
        •    on or before
        D     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       21CR0089-DMS
